Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive. 
Applicant argued that, FIG. 2B of Aoki (annotated below) appears to disclose that the one of the source and the drain of the alleged second transistor is electrically connected to a display element LQ. That is, FIG. 2B of Aoki fails to teach that the one of the source and the drain of the second transistor is electrically connected to one of a source and a drain of the third transistor, as claimed, which is incorrect. As since in Fig. 2B, Aoki discloses one of the source and the drain of the second transistor (SW1) is electrically connected to one of the source and the drain of the third transistor (SW3, when SW2 is closed). Noted: claim 1 recites “electrically” but not directly connected.
Applicant argued that claim 1 includes objected claim 8, which is inaccurate. Claim 1 now is missing limitations “second capacitor” and “wherein the one electrode of the first capacitor is electrically connected to one electrode of the second capacitor, and wherein the one electrode of the second capacitor is electrically connected to one electrode of the liquid crystal device”. Therefore, claim 1 is not allowable as disclose in the Office Action mailed on 07/15/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-4, 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over AOKI (US 2017/0025080) in view of Fukumoto et al. (US 2007/0090385).
Regarding claim 1, AOKI Fig.2B, a display apparatus comprising a driver circuit and a pixel circuit, wherein the pixel circuit is configured to generate third data by adding first data and second data (see [0053] Let us suppose here that the gate signal changes to a negative gate voltage while the write signal (video signal) is 6.5V. Then, the first switch SW1 and the third switch SW3 are opened, whereas the second switch SW2 is closed (the state of FIG. 2B). Thereby, 6.5V is applied through the second switch SW2 to the junction point (node N) of capacitive elements C1 and C2. Since a voltage of 6.5V is applied to the node N which carries a voltage of 5.0V, the difference 1.5V will be distributed between capacitive element C1 and display element LQ. When capacitive element C1 and display element LQ are almost equal in capacitance, a voltage of 0.75V may be applied to capacitive element C1 and a voltage of 0.75V may be applied to display element LQ. Accordingly, the terminal at the other side of capacitive element C1, that is, that one of the terminals of capacitive element C1 that is connected to the display element LQ is pushed (boosted) up to 6.5V+0.75V=7.25V. Next, switch SW2 is opened. Accordingly, a positive polarity voltage of 2.25V, which is the result of a boost of 0.75V caused by an externally applied voltage of 1.5V, is applied to the display element LQ, which is one of the divided separate regions of the liquid crystal layer. In other words, the voltage of 2.25V is applied between the common electrode CE and the pixel electrode); wherein the pixel circuit comprises a first transistor (SW2), a second transistor (SW1), a third transistor (SW3), and a first capacitor (C1), wherein one of a source and a drain of the first transistor (SW2)  is electrically connected to one electrode of the first capacitor (C1), wherein the other electrode of the first capacitor is electrically connected to one of a source and a drain of the second transistor (SW2), and wherein the one of the source and the drain of the second transistor is electrically connected to one of a source and a drain of the third transistor (Fig. 2B, Aoki discloses one of the source and the drain of the second transistor (SW1) is electrically connected to one of the source and the drain of the third transistor (SW3, when SW2 is closed). Noted: claim 1 recites “electrically” but not directly connected).
However, AOKI does not mention the driver circuit comprises a shift register circuit and an amplifier circuit.
Fukumoto et al., FIG. 6, logic unit (105) and a buffer unit (108) are formed in a source driver, wherein a power supply voltage is supplied from either the same power supply line, or from separated power supply lines that are connected to the same power supply circuit, to a shift register circuit (103) belonging to the logic unit, and a buffer circuit (107) belonging to the buffer unit. Also, it is indicated that the power supply potential supplied from the power supply line is from 4.5 to 5.5 V at a high potential, and 0 V at a low potential. Also, it is indicated that the source driver also includes other circuits, namely, a latching circuit and a level shifter circuit.
It would have been obvious to the skilled in the art before the effective of filing date to provide the logic unit and a buffer unit (108) are formed in a source driver, wherein a power supply voltage is supplied from either the same power supply line, or from separated power supply lines that are connected to the same power supply circuit, to a shift register circuit in AOKI as suggested by Fukumoto et al., the motivation in order to have the same power supply circuit.
Regarding claim 2, the combination of AOKI and Fukumoto, discloses the display apparatus according to claim 1, wherein the shift register circuit and the amplifier circuit are electrically connected to the same power supply circuit (see AOKI fig. 2B and Fukumoto et al. fig. 6).
Regarding claim 3, the combination of AOKI and Fukumoto, discloses the display apparatus according to claim 1, wherein the voltage supplied to the driver circuit is lower than or equal to 3.3 V (see AOKI fig. 2B and Fukumoto et al. fig. 6, [0045] Specifically, the FPC terminal portion 100 includes a first FPC terminal 101 and a second FPC terminal 102, and the semiconductor device further includes a first power line 110 extended from the first FPC terminal 101 and a second power line 111 extended from the second FPC terminal 102. Potential of the first power line 110 and the second power line 111 are set to be the same potential, which potential may be potential of a high potential side or a low potential side. For example, the potential of the first power line 110 and the second power line 111 can be 4.5 to 5.5 V in a case of a high potential side, and can be 0 V in a case of a low potential side. It is to be noted that the potential differs depending on a power line used for the semiconductor device. For example, the potential of the first power line 110 and the second power line 111 can be a ground potential).
Regarding claim 4, the combination of AOKI and Fukumoto, discloses the display apparatus according to claim 1, wherein the driver circuit further comprises one or more circuits selected from an input interface circuit, a serial-parallel converter circuit, a latch circuit, a level shift circuit, a PTL, a digital-analog converter circuit, and a bias generation circuit, and the circuit(s) is/are supplied with a power supply voltage that is the same as the power supply voltage for the shift register circuit and the amplifier circuit (see AOKI fig. 2B, [0041] Each of the pixels (which may be called pixel circuits) PX is formed as exemplarily illustrated in a circular region which is surrounded by a dotted line and is located on the right-hand side of FIG. 1. The right-hand side view of FIG. 1 illustrates a basic structure of any pixel PX. Therefore, the structure of a pixel PX is not limited to such a structure as illustrated in the right-hand side view of FIG. 1. A pixel PX15 has three switches SW1, SW2 and SW3, and is electrically connected with a gate line G1 and a source line S5. Moreover, the pixel PX15 has a pixel electrode PE, which is electrically connected to the first switch SW1, and a common electrode CE, which is opposite to the pixel electrode PE. Furthermore, the pixel PX15 has a first capacitive element C1 and a second capacitive element C2 which are connected in series with each other to constitute a capacitive element series circuit. The series circuit is electrically connected in parallel with the liquid crystal layer LQ. Since the liquid crystal layer LQ can make a plurality of regions corresponding to the pixels, and since the regions are independently driven, these regions may be called as display elements from the viewpoint of pixels. Moreover, the switches may be called semiconductor switches; and Fukumoto et al. fig. 6; logic unit (105) and a buffer unit (108) are formed in a source driver, wherein a power supply voltage is supplied from either the same power supply line, or from separated power supply lines that are connected to the same power supply circuit, to a shift register circuit (103) belonging to the logic unit, and a buffer circuit (107) belonging to the buffer unit. Also, it is indicated that the power supply potential supplied from the power supply line is from 4.5 to 5.5 V at a high potential, and 0 V at a low potential. Also, it is indicated that the source driver also includes other circuits, namely, a latching circuit and a level shifter circuit.).
Regarding claim 8, the combination of AOKI, Fig. 2B, and Fukumoto, discloses the display apparatus according to claim 1, wherein the pixel circuit further comprises a second capacitor (C2), and a liquid crystal device (LQ), and wherein one electrode of the second capacitor is electrically connected to one electrode of the liquid crystal device (see C2 and LQ).
Regarding claim 10, the combination of AOKI and Fukumoto, discloses the display apparatus according to claim 5, wherein each of the transistors included in the pixel circuit comprises a metal oxide in a channel formation region, and the metal oxide comprises In, Zn, and M, wherein M is Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, or Hf ((see AOKI fig. 2B and Fukumoto et al. fig. 6, electrode CE is made of a transparent conductive material such as indium tin oxide (ITO) or indium zinc oxide (IZO), for example. The common electrode CE extends to a non-displaying area, which the first substrate SUE1 has, as illustrated in FIG. 1, and is connected to a common electric potential feed section. A fourth insulating layer 14 covers the common electrode CE. [0082] Number 10 denotes a first insulating substrate made of glass etc. A semiconductor layer SC1 which (is an N-channel type and) constitutes a first switch SW1 is formed on the first insulating substrate 10, and is covered with a first insulating layer 11. Moreover, the first insulating layer 11 also covers the first insulating substrate 10. The first insulating layer 11 is an inorganic material, such as silicon oxide or nitric oxide, for example. [0083] The first switch SW1 has a gate electrode WG13, which is formed on the first insulating layer 11, and is located just above the semiconductor layer SC1. Gate electrode WG13 is electrically connected to a corresponding one of gate lines G (or is formed in one piece with a corresponding one of the gate lines G), and is covered with a second insulating layer 12. The second insulating layer 12 also covers the first insulating layer 11. The second insulating layer 12 is an inorganic material, such as silicon nitride, for example).
Regarding claim 11, the combination of AOKI and Fukumoto, discloses the an electronic device comprising: the display apparatus according to claim 1; and a camera ((see AOKI fig. 2B and Fukumoto et al. fig. 6, [0087] As described in the embodiment modes above, in the present invention, in a case where the same potential is supplied to a logic portion and a buffer portion, separate FPC terminals are used for the logic portion and the buffer portion, or the FPC terminal is shared but a power line is branched for the logic portion and the buffer portion at a point close to the FPC terminal, so that a problem such as a display defect caused by malfunction of a circuit in the logic portion being affected by noise can be reduced, even when noise is generated by a voltage drop of the power line due to instantaneous high-current consumption in the buffer portion. Therefore, the present invention can be preferably used for a display portion of a battery-powered electronic device, a display device with a large-sized screen, a display portion of an electronic device, or the like. The following can be given as examples: a television device (a TV or a television receiver), a camera such as a digital camera or a digital video camera, a cellular phone device (a cellular phone handset), a portable information terminal such as PDA, a portable game machine, a monitor, a computer, an audio reproducing device such as a car audio, an image reproducing device provided with a recording medium such as a home game machine, and the like. Specific examples thereof will be described with reference to FIGS. 8A to 8F).
Allowable Subject Matter
Claims 7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references cited in record disclose or suggest that the display apparatus according to claim 1, wherein the pixel circuit further comprises a fourth transistor, a fifth transistor, a second capacitor, and a light-emitting device, wherein the one electrode of the first capacitor is electrically connected to a gate of the fourth transistor, wherein one of a source and a drain of the fourth transistor is electrically connected to one of a source and a drain of the fifth transistor, wherein the one of the source and the drain of the fifth transistor is electrically connected to one electrode of the light-emitting device, wherein the one electrode of the light-emitting device is electrically connected to one electrode of the second capacitor, and wherein the other electrode of the second capacitor is electrically connected to the gate of the fourth transistor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623